Name: Commission Regulation (EEC) No 1378/80 of 5 June 1980 amending Regulation (EEC) No 2226/78 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 6 . 80 Official Journal of the European Communities No L 140/53 COMMISSION REGULATION (EEC) No 1378/80 of 5 June 1980 amending Regulation (EEC) No 2226/78 laying down detailed rules for the appli ­ cation of intervention measures in the beef and veal sector '4 . For the 1980/ 81 marketing year, the market prices referred to in Article 3 of Regulation (EEC) No 1358 /80 shall be recorded each week in accor ­ dance with Article 8 of Regulation (EEC) No 610/77 . Suspension of buying-in pursuant to Article 3 ( 1 ) (a) and (b) of Regulation (EEC) No 1358 /80 shall take place on the second Monday following the price recording referred to in the previous subpara ­ graph . In this case , meat bought in shall be taken over by the intervention agencies not later than the end of the week following such recording . Resumption of buying-in , as provided for in Article 3 (2) of Regulation (EEC) No 1358 /80 , shall take place on the second Monday following the price recording referred to in the first subpara ­ graph . However, if the market situation in a region makes it necessary , the date of resumption shall be brought forward but in no case may buying be resumed before the Monday following the said recording.' THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 29 1 6/ 79 ( 2 ), and in particular Article 6 (5) thereof. Having regard to Council Regulation (EEC) No 1358 /80 of 5 June 1980 fixing the guide price and the intervention price for adult bovine animals for the 1980/ 81 marketing year ( 3 ), and in particular Article 3 (4) thereof, Whereas Regulation (EEC) No 1358 /80 laid down that a decision may be taken to suspend intervention purchases when the market price of one or more quali ­ ties of meat exceeds a stated level ; whereas the market prices may be accorded under the conditions laid down in Commission Regulation (EEC) No 610/77 (4 ), as last amended by Regulation ( EEC) No 1 377/80 ( 5 ) ; whereas Commission Regulation (EEC) No 2226/78 (6), as amended by Regulation (EEC) No 2650 /79 ( 7 ), should accordingly be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal , HAS ADOPTED THIS REGULATION . Article 1 Article 3 (4) of Regulation (EEC) No 2226/78 is hereby replaced by the following text : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 2 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Commission Finn GUNDELACH Vice-President ') OJ No L 148 , 28 . 6 . 1968 , p. 24 . 2 ) OJ No L 329 , 24 . 12 . 1979 , p. 15 .  ') See page 4 of this Official Journal . «) OJ No L 77 , 25 . .3 . 1977 , p. 1 . 5 ) See page 51 of this Official Journal , o ) OJ No L 261 , 26 . 9 . 1978 , p. 5 . 7 ) OJ No L 304, 30 . 11 . 1979 , p. 9 .